ORDER
PER CURIAM.
Steven Wright [Movant] appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing.
A jury convicted Movant of one count of possession of a controlled substance in violation of Section 195.202 RSMo.1994. The trial court found Movant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Mov-ant to twenty years in the Missouri Department of Corrections. Movant appealed his conviction and sentence and this Court affirmed. State v. Wright, 62 S.W.3d 571 (Mo.App. E.D.2001). Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his trial counsel (Counsel), pursuant to Rule 29.15. This appeal follows the denial of Movant’s motion after an eviden-tiary hearing.
In his sole point on appeal, Movant alleges the motion court’s denial of relief was clearly erroneous because Counsel was ineffective, and but for this ineffectiveness, the outcome of his trial would have been different. Movant specifically argues that Counsel failed to exercise a reasonable trial strategy by revealing Movant’s arrest for murder to the jurors and this revelation prejudiced Movant.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detañed facts and restating the principles of law applicable to this ease would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).